Citation Nr: 0112645	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  95-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as a residual of Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969. 

This appeal arose from a rating decision in 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 



In a statement dated in March 2001, the veteran raised a 
claim for service connection for diabetes, as a presumptive 
disease associated with herbicide exposure.  As the RO has 
not had the opportunity to adjudicate this issue, it is 
referred to the RO for initial consideration. 


REMAND

The veteran appealed the RO's denial of entitlement to 
service connection for peripheral neuropathy as a residual of 
Agent Orange exposure and, on January 21, 1998, the Board 
denied an appeal of the claim.  The veteran then appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 2000 judgment, the Court vacated 
the Board's January 1998 decision on the single issue of 
entitlement to service connection for peripheral neuropathy 
as a residual of Agent Orange exposure, and remanded this 
issue to the Board for further adjudication, including 
reasons and bases for rejecting an October 1994 statement by 
a Dr. Tanner regarding "parasthesias" in the veteran's 
hands and feet as not demonstrative of peripheral neuropathy. 

The Court's judgment indicated that, upon remand of this 
issue to the Board, the Board must adjudicate the question of 
whether the claim was well grounded.  However, on November 9, 
2000, during the pendency of the veteran's appeal and while 
the case was on remand from the Court, the Veterans Claims 
Assistance Act of 2000 became law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim. 

For these reasons, the Board finds that a remand to the RO is 
necessary in order to afford the veteran a thorough and 
contemporaneous examination, including an opinion regarding 
whether the veteran currently has acute or subacute 
peripheral neuropathy.  The RO, on Remand, should afford the 
veteran the appropriate VA neurological examination for the 
purpose of obtaining comprehensive clinical findings and 
diagnosis.  

The pertinent regulations include that, if a veteran was 
exposed to a herbicide agent during active service, acute and 
subacute peripheral neuropathy shall be service connected, if 
the requirements of 38 C.F.R. § 3.307(a) (2000) are met, even 
though there is no record of such disease during service.  
One requirement is that acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).  A Note provides that, for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) (2000).  

The Board notes that, in his October 1994 statement, Dr. 
Tanner noted that the veteran had "parasthesias [sic] in his 
hands and feet."  The Court correctly noted that the medical 
dictionaries consulted did not provide a definition of 
"parasthesias."  However, Dorland's Illustrated Medical 
Dictionary 1234 (28th ed. 1994) does provide a definition for 
"paresthesia" as "an abnormal touch sensation, such as 
burning, prickling, or formication, often in the absence of 
an external stimulus."  Stedman's Medical Dictionary 1316 
(27th ed. 2000) defines "paresthesia" as "[a]n abnormal 
sensation, such as of burning, pricking, tickling, or 
tingling" and notes that "paresthesia" is synonymous with 
"paraesthesia."  Paresthesias is simply the plural form of 
paresthesia.  The veteran is hereby notified that the Board 
intends to rely this definition of "paresthesia" for the 
purpose of interpreting the word "parasthesias" in Dr. 
Tanner's October 1994 statement.  See Thurber v. Brown, 5 
Vet. App. 119, 126 (1993).  The Court has previously noted 
the definition of "paraesthesia" as a sensation of pricking 
or tingling.  See Moyer v. Derwinski, 2 Vet. App. 289, 290 
(1992).  

For these reasons, the issue of entitlement to service 
connection for peripheral neuropathy as a residual of Agent 
Orange exposure is REMANDED to the RO for the following 
development: 

1.  The RO should afford the veteran a VA 
neurological examination for the purpose 
of determining whether the veteran has a 
current disability of acute or subacute 
peripheral neuropathy.  The claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner should indicate in writing 
that the claims file was reviewed. 

2.  The examiner should be requested to 
clearly report any neurologic diagnoses 
which are supported by clinical and 
special test findings for each such 
disability capable of medical diagnosis.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran has acute or 
subacute peripheral neuropathy.

3.  The RO should review the examination 
report(s) to ensure that it complies with 
the directives of this Remand, including, 
especially, the request for medical 
diagnoses and opinions.  Any examination 
report failing to comply with the 
directives of this Remand should be 
returned for corrective action.  See 
38 C.F.R. § 4.2 (2000).

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the issue of 
entitlement to service connection for 
peripheral neuropathy as a residual of 
Agent Orange exposure.

6.  If the benefit is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
afforded an opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this remand is to comply with the Court's 
remand order and to assist the veteran with the development 
of evidence in connection with his claim of entitlement to 
service connection for peripheral neuropathy as a residual of 
Agent Orange exposure.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



